t c memo united_states tax_court timothy b dickey petitioner v commissioner of internal revenue respondent docket no filed date timothy b dickey pro_se g chad barton for respondent memorandum opinion ruwe judge respondent determined deficiencies in petitioner’s federal income taxes and additions to tax as follows year deficiency sec_6651 sec_6651 sec_6654 additions to tax dollar_figure dollar_figure -- big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure 1the amount of any addition_to_tax under sec_6651 shall be determined pursuant to sec_6651 b and c petitioner does not dispute the deficiency or additions to tax for in the petition and respondent has conceded the deficiency and additions to tax for respondent concedes that the pension income petitioner received from the los angeles county employees retirement association in and is not taxable background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in oklahoma petitioner did not file timely federal_income_tax returns for taxable_year sec_2002 and on date respondent prepared returns under sec_6020 for petitioner’ sec_2002 and sec_1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years in issue taxable years on date respondent mailed to petitioner a notice_of_deficiency on date petitioner provided respondent’s counsel with federal_income_tax returns for taxable_year sec_2002 and the notice_of_deficiency determined that petitioner received income in and the parties stipulated that petitioner received nonemployee compensation interest_income proceeds from the sale of stock cancellation of debt income and dividend income for taxable_year sec_2002 and as follows nonemployee compensation source american medical security dollar_figure inc -- allianz life_insurance co big_number -- ffp advisory services inc ffp securities inc big_number -- clarica life_insurance co big_number -- total big_number big_number dollar_figure big_number interest_income source first trust corp wnc housing tax_credit fund vlp boston financial qualified boston capital_tax credit fund iv dollar_figure -- dollar_figure -- -- 2under sec_6020 when any taxpayer fails to make any return required_by_law the internal_revenue_service acting for the secretary_of_the_treasury may make a return from such information as it can obtain american tax_credit fund vlp wnc housing tax_credit fund vlp wnc housing_credit fund vilp total -- -- -- stock sale proceeds source ultraotc investor shares dollar_figure big_number -- acct xxxx1063 ameritrade inc acct xxxx9378 first trust corp acct etc2 pershing llc acct xxxx3942 -- dollar_figure big_number big_number big_number -- -- total cancellation of debt income source citibank south dakota na bank one delaware na total dollar_figure big_number big_number dividend income source general electric co total dollar_figure dollar_figure in addition petitioner received and failed to report wages of dollar_figure from nova financial group inc and a state tax_refund of dollar_figure from the oklahoma tax commission for before the mailing of the notice_of_deficiency petitioner’s only payment of income_tax for and was income_tax_withholding of dollar_figure in petitioner is entitled to one personal_exemption for each of the and taxable years petitioner’s filing_status was married filing separate for taxable_year and single for taxable_year discussion petitioner received and failed to timely report total income of dollar_figure and dollar_figure for the taxable_year sec_2002 and respectively petitioner acknowledged receipt of this income in the stipulation of facts and in the returns provided to respondent’s counsel in those returns claim certain deductions and bases in stock that were not allowed in the notice_of_deficiency petitioner has failed to provide any evidence to substantiate these deductions or bases in stock for and therefore we hold that they are not allowable additions to tax a sec_6651 sec_6651 provides for an addition_to_tax when a taxpayer fails to file a timely return unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect the addition_to_tax is equal to percent of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return 3the dollar_figure and dollar_figure amounts include adjustments respondent made to petitioner’s self-employment adjusted_gross_income standard_deduction and exemptions in calculating petitioner’s income for and remains delinquent up to a maximum addition of percent for returns more than months delinquent sec_6651 petitioner failed to file timely federal_income_tax returns for taxable_year sec_2002 and accordingly we hold that petitioner is liable for the addition_to_tax under sec_6651 and sustain respondent’s determination as set forth in the notice_of_deficiency b sec_6651 sec_6651 provides for an addition_to_tax for failure to timely pay the amount of tax shown on a return unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect the addition is calculated as percent of the amount shown as tax on the return but not paid with an additional percent for each month or fraction thereof during which the failure to pay continues up to a maximum of percent sec_6651 see verduzco v commissioner tcmemo_2010_278 under sec_6020 when any taxpayer fails to make any return required_by_law the internal_revenue_service acting for the secretary_of_the_treasury may make a return from such 4the amount of the addition_to_tax under sec_6651 reduces the amount of the addition_to_tax under sec_6651 for any month for which an addition_to_tax applies under both paragraphs sec_6651 verduzco v commissioner tcmemo_2010_278 information as it can obtain under sec_6651 any return so made is treated as the taxpayer’s return for purposes of sec_6651 see missall v commissioner tcmemo_2008_258 therefore we find that petitioner is liable for the addition_to_tax under sec_6651 for taxable_year sec_2002 and c sec_6654 sec_6654 provides for an addition_to_tax when a taxpayer fails to pay a required_installment of estimated income_tax each required_installment is equal to percent of the required_annual_payment sec_6654 the required_annual_payment is equal to the lesser_of percent of the tax_shown_on_the_return for the taxable_year or if the taxpayer filed no return percent of the tax for that year or percent of the tax_shown_on_the_return if any for the preceding_taxable_year sec_6654 petitioner failed to file federal_income_tax returns for the taxable_year sec_2002 and therefore petitioner’s required_annual_payment for wa sec_90 percent of the tax for that year see missall v commissioner supra because he failed to pay any federal_income_tax for we find that petitioner is liable for the addition_to_tax under sec_6654 for that year see id on brief petitioner raised for the first time the issue that respondent erred in calculating the deficiencies by not considering income reported and tax paid on the returns which petitioner submitted after the notice_of_deficiency was issued where the taxpayer has made no return by the time the commissioner mails a notice_of_deficiency then for purposes of determining the tax_shown_on_the_return the taxpayer is deemed to have made a return showing zero tax 121_tc_308 respondent issued the notice_of_deficiency on date and petitioner did not submit his returns to respondent’s counsel until date therefore in calculating petitioner’s deficiencies respondent correctly determined the tax shown on petitioner’s returns to be zero see mendes v commissioner supra to the extent that any assessments or payments were made after the notice_of_deficiency was mailed they can be reflected in the rule_155_computations to reflect the foregoing decision will be entered under rule
